Citation Nr: 0113954	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  91-49 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of medial meniscectomy of the left knee with 
degenerative joint disease, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for dermatophytosis 
and onychomycosis of the feet and eczematous dermatitis of 
the hands, currently rated as 10 percent disabling.

3.  Entitlement to service connection for right hip and 
lumbar spine disabilities claimed as secondary to the 
service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
December 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) in February 1994 on appeal from rating 
actions of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied the 
veteran's claims of entitlement to service connection for a 
skin rash of the hands and feet, and entitlement to an 
increased evaluation for the residuals of a medial 
meniscectomy of the left knee, then rated as 10 percent 
disabling.  In the February 1994 decision, the Board affirmed 
the RO's denial of those claims.  A timely appeal of that 
Board decision was filed with the United States Court of 
Veteran's Appeals (now the United States Court of Appeals for 
Veterans Claims (Court)).

In November 1996, the Court issued a Memorandum Decision that 
vacated the Board's February 1994 decision, and remanded the 
matter to the Board for additional development and 
readjudication.  In August 1997, the Board remanded the 
matter to the RO with explicit instructions for the 
development and readjudication of the veteran's claim 
consistent with the requirements of the Court's remand.  In a 
March 1999 decision, the RO granted service connection for 
dermatophytosis and onychomycosis of the feet and eczematous 
dermatitis of the hands, and assigned a disability evaluation 
of 10 percent to that disorder, effective from December 7, 
1990.  In the same decision, the RO recharacterized the 
veteran's left knee disorder as postoperative residuals of 
medial meniscectomy of the left knee with degenerative joint 
disease, and continued the denial of an increased evaluation.  
The RO also denied a new claim from the veteran of 
entitlement to service connection for a hip and spine 
disorder claimed as secondary to the left knee disorder.  The 
veteran subsequently perfected appeals of those decisions.  

For reasons that will be explained below, the issues of 
entitlement to an increased evaluation for postoperative 
residuals of medial meniscectomy of the left knee with 
degenerative joint disease, and entitlement to service 
connection for a hip and spine disorder claimed as secondary 
to the left knee disorder will be remanded to the RO for 
additional development and readjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal concerning the evaluation 
of the service-connected skin disability has been obtained by 
the RO.

2.  The veteran's dermatophytosis and onychomycosis of the 
feet and eczematous dermatitis of the hands has been shown to 
be manifested by intermittent but regularly recurring periods 
of exacerbation manifested a chronic rash primarily on the 
feet and left hand, without evidence since December 7, 1990 
of exudation or itching constant, extensive lesions, or 
marked disfigurement.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
dermatophytosis and onychomycosis of the feet and eczematous 
dermatitis of the hands have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Code 7806.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records disclose no complaints or 
manifestations of a skin rash involving the hands and feet.  

VA post-service treatment records reveal that in May 1978, 
the veteran was treated for vascular eruptions involving the 
toes of both feet.  The assessment was tinea pedis.  Between 
1980 and 1994, the veteran was seen periodically on at least 
16 separate occasions for complaints involving a skin rash, 
variously diagnosed, primarily involving his hands and feet.  
Treatment generally consisted of topical cream, including 
Lotrimin and Betadine.  A February 1996 examination of the 
skin revealed tinea and fungal infections of the feet, hands 
and nails.  The veteran was prescribed Clotrimazole cream for 
a chronic rash of the feet and the left hand.  A skin punch 
biopsy in June 1996 revealed psoriasiform epidermal chantes 
and spongiosis compatible with dermatophytosis.  In July 
1996, the veteran was seen for thickened scaling plaques on 
his elbows, hands, fingers, less on the knees, feet and toes.  
The diagnosis was psoriasis.

Pursuant to the Board's 1997 remand, the veteran underwent VA 
dermatology examination in August 1998.  The examiner noted 
that a review of the medical records had showed a diagnosis 
of dermatitis of the hands and feet, dermatophytosis of the 
feet, and psoriasis.  It was noted by history that the 
disease onset came between May and November, 1966 when the 
veteran was in Vietnam.  It was reported to have begun on the 
feet and spread to the rest of the body, including the hands.  
It was noted to have waxed and waned, and gotten better over 
the years, so that as of the date of the examination, the 
dorsum of the left hand was involved, as well as the feet.  
The examination report noted that treatment included keeping 
the feet dry and using Lotrimin, both on the hands and feet.  
It was reported that the veteran did have symptoms of itching 
from time to time with the dermatitis.  Upon examination, it 
was noted that the dorsum of the left hand was involved, with 
a large 6 centimeter hyperpigmented plaque.  It was further 
noted that the toe webs of the feet and the toenails were 
also involved in that the toe webs showed maceration while 
the nails showed dystrophy and onychomycosis.  There was no 
ulceration or exfoliation or crusting.  There was no 
associated systemic or nervous manifestations with the skin 
problem.  It was noted that a 1996 biopsy had showed a 
psoriasiform dermatitis, and although it did not show fungus, 
it was consistent with possible fungus.  The examiner opined 
that it was not psoriasis at all, but felt that it was 
chronic eczematous dermatitis, as well as dermatophytosis and 
onychomycosis of the feet.  The examiner opined further that 
the disease began while the veteran was in Vietnam.  The 
assessment was dermatophytosis and onychomycosis of the feet 
and chronic eczematous dermatitis of the hands, left worse 
than right.  

Based upon the foregoing evidence, in March 1999, the RO 
granted service connection for dermatophytosis and 
onychomycosis of the feet and eczematous dermatitis of the 
hands, and assigned a disability evaluation of 10 percent to 
that disorder, effective from December 7, 1990.  

The veteran was seen at the VA clinic on May 3, 1999 for 
complaints of a chronic condition of rash on the hands that 
was starting again.  He admitted that he had not been taking 
the cream that he had been given for the condition.  The 
veteran's prescription was renewed, and he was given an 
appointment since he could not wait to be seen that day.  He 
verbalized an understanding of the instructions and agreed to 
the treatment plan.  The veteran was seen on May 10, 1999 for 
routine follow-up visit, and complained that his rash on his 
feet, hands and left side of the hand had worsened.  He was 
scheduled for follow-up visit with the dermatology clinic.  
Upon follow-up at the dermatology clinic on May 20, 1999, 
dermatophytosis and dermatitis were assessed.  The plan was 
to try Lamisil cream twice daily for one, two, or three 
weeks, and to return as needed.  

The veteran appeared at a travel Board hearing before the 
undersigned in January 2001.  He testified that his skin 
disorder itches periodically, especially between the toes.  
He stated that his feet, hands, and fingers start sweating 
and itching particularly in the summer months, but that they 
do better in the winter.  He stated he has sweating, wetness, 
and "pus" on his feet that comes and goes, but that his 
feet continue to stay wet unless he keeps some type of powder 
on it.  He stated that the Lamisil that was prescribed in May 
1999 helped, and in fact all the prescriptions help, but that 
the disorder still comes back.  

At the hearing, the veteran submitted and waived RO 
consideration of four color photographs.  These consisted of 
two of his hands and two of his feet.  

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2000).

The veteran's service-connected dermatophytosis and 
onychomycosis of the feet and eczematous dermatitis of the 
hands has been evaluated as analogous to eczema under 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2000).  Under this 
diagnostic code, eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, is assigned a 50 
percent rating.  When with exudation or itching constant, 
extensive lesions, or marked disfigurement a 30 percent 
evaluation is warranted.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent rating is assigned.  With slight, if any, 
exfoliation, exudation or itching, of on a non-exposed 
surface or small area, a noncompensable rating is warranted.  
38 C.F.R. § 4.118, 7899.  Diagnostic Code 7806 (2000).

Clearly the manifestations of the veteran's skin disorder do 
not warrant a 50 percent evaluation, as there has never been 
any ulceration, extensive exfoliation, or crusting, and the 
skin disability has never been described as repugnant.  The 
question then is whether the veteran's dermatophytosis and 
onychomycosis of the feet and eczematous dermatitis of the 
hands, warrants a 30 percent evaluation, and the Board finds 
that the answer is no.  

Even taking into consideration what has been shown by the VA 
medical records to be intermittent but regularly recurring 
periods of exacerbation, the medical evidence does not show 
that the veteran's dermatophytosis and onychomycosis of the 
feet and eczematous dermatitis of the hands is productive of 
constant exudation or itching.  The veteran has, in fact, 
testified that the periods of exudation and itching are 
periodic.  It appears that the veteran's skin disorder does 
respond at least to some extent to medical treatment since 
the veteran has used medication for the disorder since 1978.  
The medical findings show that the veteran's dermatophytosis 
and onychomycosis of the feet and eczematous dermatitis of 
the hands is only evident and recurrent in limited areas of 
the hands and feet.  The veteran does not contend and the 
probative evidence does not show that the dermatophytosis and 
onychomycosis of the feet and eczematous dermatitis of the 
hands causes extensive lesions or marked disfigurement.  For 
these reasons, the Board finds that an evaluation in excess 
of 10 percent is not demonstrated.  Given the above 
fundamental facts, the benefit of the doubt doctrine is not 
for application because the overwhelming weight of the 
evidence is against the claim.

It is noted that this represents the initial rating, and as 
such the "staging" of ratings as discussed above is for 
application.  Fenderson v. West, 12 Vet. App. 119 (1999).  To 
that end, the Board notes that the current 10 percent 
evaluation for the veteran's skin disorder of the hands and 
feet has been assigned effective from the date of the 
veteran's initial claim for service connection, December 7, 
1990.  The Board has taken into consideration in our 
analysis, the most profound dermatological impairment 
demonstrated since the veteran's filing of that claim, and 
has found that the objective evidence demonstrated since 
December 7, 1990, does not meet or approximate the criteria 
for an evaluation in excess of 10 percent for dermatophytosis 
and onychomycosis of the feet and eczematous dermatitis of 
the hands during that time period.  Fenderson, Id.

Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2000).  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's 
dermatophytosis and onychomycosis of the feet and eczematous 
dermatitis of the hands, but the medical evidence reflects 
that the required manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture for the disorder at issue.  The veteran 
has not required hospitalization or frequent treatment for 
his skin disorder, nor is it shown that it otherwise so 
markedly interferes with his employment as to render 
impractical the application of regular schedular standards.  
For the reasons noted above, the Board concludes that the 
impairment resulting from his service-connected skin disorder 
is adequately compensated by the schedular ratings.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for dermatophytosis and onychomycosis of the feet and 
eczematous dermatitis of the hands is denied.




REMAND

With respect to the evaluation of the veteran's service-
connected left knee disorder, it is noted that the Board's 
August 1997 remand had requested that the veteran undergo a 
VA orthopedic examination of the left knee.  It was requested 
that the VA examiner record pertinent medical complaints, 
symptoms, clinical findings and comments regarding the 
functional limitation, if any, caused by the veteran's 
service-connected left knee disorder.  In that regard, the 
examiner was asked to provide detailed comments on the 
presence or absence of any objective manifestation that could 
demonstrate functional impairment due to pain that could be 
attributable to the service-connected left knee disorder.  It 
was further requested that the examiner explicitly document 
the presence and, if present, the severity and effects of any 
weakness, excess fatigability, incoordination, or impaired 
ability to execute skilled movements smoothly resulting from 
the service-connected left knee disorder.  

Although the veteran was afforded a VA orthopedic examination 
in July 1998 which included an examination of his left knee, 
the report of that examination failed to respond to the 
specific questions posed in the Board's August 1997 remand.  
The Board is restrained by Court precedent from proceeding 
without the RO having followed all of the Board's own 
directives.  38 C.F.R. § 19.31 (2000); Stegall v. West, 11 
Vet. App. 268 (1998).  Consequently, the Board is compelled 
to remand the matter for additional examination consistent 
with the directives posed in the Board's prior remand.

The Board notes that following the July 1998 orthopedic 
examination, the RO recharacterized the veteran's left knee 
disorder so as to include the presence of degenerative joint 
disease.  There is no indication, however, as to whether the 
RO considered whether a separate rating should be assigned 
for the arthritis and the medial meniscus disability.  

With respect to the claim of entitlement to service 
connection for right hip and lumbar spine disabilities 
claimed as secondary to the service-connected left knee 
disability, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required as to the service connection claim for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the VA regional office (RO) 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


1.  The veteran should be asked to submit 
any additional evidence that he may have 
pertinent to the issues currently on 
appeal.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran's 
left knee to determine the exact nature 
and extent of severity of the service-
connected left knee disability.  All 
indicated tests and studies should be 
performed.  The claims file should be made 
available to the examiner.  The VA 
examiner should record pertinent medical 
complaints, symptoms, clinical findings 
and comments regarding the functional 
limitation, if any, caused by the 
veteran's service-connected left knee 
disorder.  In that regard, the examiner is 
asked to specifically provide comments in 
explicit detail on the presence or absence 
of any objective manifestation that could 
demonstrate functional impairment due to 
pain that could be attributable to the 
service-connected left knee disorder.  The 
examiner is further requested to 
explicitly document the presence and, if 
present, the severity and effects of any 
weakness, excess fatigability, 
incoordination, or impaired ability to 
execute skilled movements smoothly 
resulting from the service-connected left 
knee disorder.  If the severity of these 
manifestations can not be quantified, the 
examiner must so indicate.

3.  With respect to the claim of 
entitlement to service connection for 
right hip and lumbar spine disabilities 
claimed as secondary to the service-
connected left knee disability, the RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues currently on appeal.  
With respect to the evaluation of the 
veteran's left knee disability issue, the 
readjudication should include 
clarification of the exact nature and 
extent of the veteran's service-connected 
left knee disability.  All appropriate 
diagnostic codes for the veteran's 
service-connected left knee disorder 
should be applied.  The RO should also 
consider whether a separate rating should 
be assigned for the arthritis in addition 
to the medial meniscus disability.  See 
Esteban v. Brown, 6 Vet App 259 (1994). 
The RO should also consider the disabling 
effects of pain, see 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995); Bierman v. Brown, 6 Vet. App. 125, 
129 (1994); and Voyles v. Brown, 5 Vet. 
App. 451, 453 (1993), as warranted.  The 
RO should also consider whether the claim 
meets the criteria for submission for 
extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



